Citation Nr: 0202599	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  98-15 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to an increased rating for residuals of rheumatic 
fever with rheumatic heart disease and mitral valvulitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1951 to February 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1998 RO rating decision that denied an increased 
evaluation for residuals of rheumatic heart disease.  The 
veteran submitted a notice of disagreement in May 1998, and 
the RO issued a statement of the case in September 1998.  The 
veteran submitted a substantive appeal in October 1998.  In 
November 2000, the Board remanded the case to the RO for 
further development.


FINDINGS OF FACT

1.  Neither version of the regulations for rating 
disabilities of the cardiovascular system is advantageous to 
the veteran.

2.  Residuals of rheumatic fever with rheumatic heart disease 
and mitral valvulitis do not produce any significant 
functional impairment; heart disease is not found.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of rheumatic fever with rheumatic heart disease and 
mitral valvulitis are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.104 Diagnostic Code 7000 (1998 & 
2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West Supp. 
2001).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).

In this case the veteran's application appears to be 
complete.  She has been informed of the information necessary 
to substantiate her claim via the statement of the case, the 
supplemental statements of the case, and the discussion 
contained in the Board's earlier remand.  The statement of 
the case contained the criteria for a higher evaluation.  The 
veteran's representative has also had an opportunity to 
present argument to the Board subsequent to the adoption of 
the VCAA.

The duty to assist requirements of the new law and 
implementing regulations appear to have been complied with.  
The veteran has not argued to the contrary.  The RO appears 
to have sought all reported treatment records, and there do 
not appear to be outstanding records.  The veteran has been 
afforded examinations that contain sufficient information and 
opinions to decide the claim.  The Board finds that all 
relevant evidence has been obtained with regard to the claim 
and that no further assistance to the veteran is required to 
comply with VA's duty to assist her.  38 U.S.C. § 5103A (West 
Supp. 2001).


B.  Factual Background

Service medical records show that the veteran was 
hospitalized in October 1952 for active rheumatic fever with 
heart involvement, manifested by incomplete auriculo-
ventricular (AV) block by electrocardiogram.  No residuals 
were present at the time of the veteran's discharge from 
service in February 1954.

A report of VA examination in July 1956 shows residuals of 
rheumatic fever in a mitral systolic murmur and a prolonged 
subicular ventricular conduction time by electrocardiograph 
and a dilated auricular appendage.
 
An August 1956 RO rating decision granted service connection 
for residuals of rheumatic fever with rheumatic heart disease 
and mitral valvulitis, and assigned a 30 percent evaluation 
under Diagnostic Code "7000-416," effective from February 
1954; and decreased the evaluation from 30 percent to 10 
percent, effective from January 1956.

A report of VA examination in September 1963 contains an 
opinion that the veteran had made a complete recovery from 
any residuals of rheumatic fever, with no serious cardiac 
complaints or loss of time from work on account of her 
service-connected disability.

An October 1963 RO rating decision decreased the evaluation 
for residuals of rheumatic fever with rheumatic heart disease 
from 10 percent to zero percent, effective from January 1964.

Records reflect that the veteran suffered a recurrence of 
rheumatic fever in November 1964 and was hospitalized.

A January 1965 RO rating decision assigned a 100 percent 
evaluation for residuals of the veteran's rheumatic fever 
with rheumatic heart disease, based upon the need for 
hospitalization and convalescence, effective from November 
1964, and then decreased the rating to 30 percent, effective 
from May 1965.

A report of VA examination in May 1968 shows a diagnosis of 
rheumatic heart disease, inactive, with mild mitral 
insufficiency and Grade I heart block (intermittent), 
Functional Classification I.

A June 1968 RO rating decision decreased the evaluation for 
residuals of the veteran's rheumatic fever with rheumatic 
heart disease from 30 percent to 10 percent, effective from 
September 1968.

A report of VA examination in September 1990 shows a 
diagnosis of history of rheumatic heart disease.  The 
examiner noted that the veteran had neither been evaluated 
for any cardiac changes in her valves, nor had an 
electrocardiogram in the past 7 years.

VA progress notes dated in November 1997 show an assessment 
of rheumatic heart disease.

A VA radiologic report dated in December 1997 shows an 
impression of inferior, septal, and apical lateral ischemia; 
left ventricular ejection fraction estimated at 73 percent.  
Electrocardiogram was normal when compared with prior 
findings from 1993.  Pulse rate interval (200) had decreased.

The veteran underwent a VA heart examination on July 1998.  
The claims folder was not available to the examiner, but the 
veteran's medical history was noted.  The veteran sustained 
rheumatic fever in service in 1952.  The veteran was found to 
have rheumatic heart disease with a murmur being heard at 
that time and was found to have a first-degree heart block 
with increased pulse rate interval which had remained or 
increased since that time.  A recent echocardiogram of the 
heart was negative for valvular lesion.  The veteran had an 
episode of severe left precordial pain in July 1997, and 
testing revealed coronary heart disease with three vessels 
having significant obstruction.  Her breathing was good with 
normal activity.  There was neither paroxysmal nocturnal 
dyspnea nor orthopnea.

Upon examination, the veteran was breathing comfortably at 
rest; the chest was clear.  The heart rate and rhythm were 
regular.  Ventricular rate was 72 per minute.  There was a 
Grade 1/5-apical presystolic murmur, heard only with the 
veteran lying on the left side.  There was jugular venous 
distention to 3 centimeters with the veteran sitting and 4 
centimeters with the veteran lying down.  There was neither 
leg nor ankle edema.  Echocardiogram and stress test results 
were reviewed.  Heart size was normal.  The veteran was 
diagnosed with rheumatic heart disease; mitral stenosis 
(clinically but not found on echocardiogram); coronary heart 
disease; ischemia with stress inferior, apical, lateral, and 
septal walls of left ventricle.  The examiner noted that the 
veteran's cardiac status was minimally to moderately 
compromised at the present time, and prognosis was uncertain.
 
A VA radiologic report dated in July 1999 shows normal sinus 
rhythm with first-degree AV block, otherwise normal 
electrocardiogram when compared with prior findings from 
1997.  No significant change was found.  Pulse rate interval 
(228) had increased.

The veteran underwent a VA heart examination in February 
2000.  She reported getting quite short of breath whenever 
she tried to do anything.  She was only able to walk several 
hundred yards before feeling exhausted and needing to rest.  
She related that, by the end of the day, she was just totally 
exhausted and could not do anything.  The veteran denied 
chest pain and discomfort; denied any orthopnea or paroxysmal 
nocturnal dyspnea; denied any dizziness or lightheadedness; 
and admitted to smoking about a pack of cigarettes a day.

Upon examination, the veteran was in no acute distress.  
Blood pressure was 159/61; pulse was 66; weight was 152 
pounds. An echocardiogram showed normal left ventricular size 
and function with no wall motion abnormality; and normal left 
atrium and right atrium size with normal right ventricle 
function.  The anterior leaflet of the mitral valve was only 
minimally thickened with normal motion.  The aortic and 
tricuspid valves were normal.  There was only trace mitral 
regurgitation.

The impression was rheumatic heart disease.  The examiner 
noted that the veteran's original episode in service was 
suggestive of rheumatic fever after a prolonged episode of 
severe tonsillitis and diffuse joint swelling/inflammation.  
There did appear to be a prolonged pulse rate interval at 
that time, for which the diagnosis of rheumatic heart disease 
had been made.  The echocardiogram did not show any evidence 
of residual damage from the rheumatic illness, given the 
relative normality of the valves.  There was no evidence of 
impairment from rheumatic heart disease.

The examiner noted that there did not appear to be any 
evidence to suggest an underlying cardiac etiology for the 
veteran's shortness of breath.  There was no evidence of 
diastolic dysfunction or right ventricular dysfunction.  The 
first-degree AV block was stable.  The electrocardiogram 
showed a pulse rate interval of 220 (manually measured), 
which was essentially unchanged from a year earlier.

The examiner added that it was not 100 percent clear that the 
veteran had coronary artery disease, but that the veteran 
needed to control her high blood pressure and cholesterol.

VA outpatient records dated in November 2000 show an 
assessment of valvular heart disease.

A VA radiologic report dated in March 2001 shows a normal 
chest.  The cardiomediastinal silhouette and bony thorax were 
within normal limits.

The veteran underwent a VA examination in March 2001.  The 
claims folder was available and reviewed by the examiner.  
The veteran reported being hospitalized for over a month for 
rheumatic fever in 1952.  In 1965, she was hospitalized for 
migratory arthritis and was noted to have a 2/6-pansystolic 
murmur at the time.  She related being on medication for one 
year for irregular heart rate.  Elevated blood pressure had 
been diagnosed and treated since 1980, and elevated 
cholesterol had been treated since last year.  An 
echocardiogram dated in October 1997 was read as normal.  A 
stress test dated in December 1997 showed "photopenia in the 
inferior wall present ... [which findings were not present when 
resting].  This was consistent with myocardium ischemia and 
the left ventricular ejection fraction was 73% with no wall 
motion abnormality identified."  An echocardiogram dated in 
February 2000 showed normal left ventricle size and function 
with no wall motion abnormality, and normal left atrium and 
right atrium size with normal right ventricle.

Upon examination, the veteran was pleasant and cooperative, 
and walked with a cane; chest showed expiratory wheezes 
bilaterally, partially cleared with cough.  There were no 
crepitations.  Breath sounds were equal.  Nasal mucus and 
congestion were present; no polyps were seen.  Pharynx was 
negative; neck showed neither jugular venous distention nor 
hepato-jugular reflux.  No murmurs were heard in the sitting 
or recumbent positions.  There were normal heart sounds, and 
no rubs.  No peripheral edema was identified.  An 
electrocardiogram showed sinus rhythm with first-degree AV 
block, pulse rate interval 0.246 seconds.  There was noted to 
be possible premature atrial complexes with aberrant 
conduction, otherwise normal electrocardiogram.

The diagnosis was first-degree AV block with possible 
premature atrial contractions.  No functional or limiting 
factors were identified with the heart rhythm, valves, or 
coronary artery systems.  No significant abnormalities of her 
cardiac rhythm or valves were identified.

The examiner reported an inability to ascertain the veteran's 
functional capabilities and metabolic equivalents because 
orthopedic problems were the limiting factor for physical 
exertion and activity, and such measures would only reflect 
her orthopedic problems not her heart.

The examiner also noted that the veteran did not have 
clinical symptoms or clinical evidence of atherosclerotic 
heart disease, although her dipyridamole thallium test showed 
abnormalities of uncertain significance; evidence for 
coronary artery disease was limited, and neither meet "the 
criterion of 'more likely than not'" for atherosclerotic 
heart disease.  The veteran had manifested no coronary 
events, no angina, no enlargement of the heart, no 
hypertensive heart disease, and no evidence of limitations 
caused by the heart.

The first-degree AV block on electrocardiogram was not 
associated with cardiac dysfunction, but might be seen as 
evidence of her prior episode of rheumatic fever.  The 
veteran smoked and had audible wheezing in her lungs, which 
were evidence of a pulmonary problem.

Statements of the veteran in the claims folder are to the 
effect that a higher evaluation is warranted due to such 
factors as an increased pulse rate interval and a first-
degree AV block. 

C.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, the Court held in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that "[c]ompensation for 
service-connected injury is limited to those claims which 
show present disability" and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance." 

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

A review of the record shows that service connection has been 
granted for residuals of rheumatic fever with rheumatic heart 
disease and mitral valvulitis, and that an evaluation was 
assigned under Diagnostic Code "7000-416."

A 10 percent evaluation is warranted for inactive rheumatic 
heart disease without heart enlargement following established 
active rheumatic heart disease with an identifiable valvular 
lesion and slight, if any, dyspnea.  A 30 percent evaluation 
is warranted for inactive rheumatic heart disease for 3 years 
from the termination of an established service episode of 
rheumatic fever, or its subsequent recurrence, when there 
were cardiac manifestations during the episode or recurrence.  
A 30 percent evaluation is also in order when there is a 
diastolic murmur with characteristic EKG manifestations or a 
definitely enlarged heart.  A 60 percent evaluation requires 
definite heart enlargement; severe dyspnea on exertion, 
elevation of systolic blood pressure, or such arrhythmias as 
paroxysmal auricular fibrillation or flutter or paroxysmal 
tachycardia; and preclusion of more than light manual labor. 
38 C.F.R. § 4.104, Code 7000, effective prior to January 12, 
1998.

The regulations for the evaluation of disabilities of the 
cardiovascular system were revised, effective January 12, 
1998.  62 Fed. Reg. 65207-65224 (Dec. 11, 1997). When 
regulations are changed during the course of the veteran's 
appeal, the criteria that are to the advantage of the veteran 
should be applied.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
VAOPGCREC 3-2000 (April 10, 2000).

Under the revised regulations, valvular heart disease with 
workload of greater than 7 METs (metabolic equivalents) but 
not greater than 10 METs resulting in dyspnea, fatigue, 
angina, dizziness or syncope, or continuous medication 
required warrants a 10 percent rating.  A 30 percent rating 
is warranted with a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on EKG, echocardiogram or X-ray.  A 60 percent 
rating is warranted for valvular heart disease with more than 
one episode of acute congestive heart failure in the past 
year, or; workload of greater than 3 METs, but not greater 
than 5 METs, resulting in dyspnea, fatigue, angina, dizziness 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent; a 100 percent rating is 
warranted when there is chronic congestive heart failure, or; 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent; a 100 percent evaluation is also warranted during 
active infection with valvular heart damage and for 3 months 
following cessation of therapy for the active infection. 38 
C.F.R. § 4.104, Diagnostic Code 7000, effective as of January 
12, 1998.

The veteran does not meet the criteria for a 30 percent 
evaluation under the old criteria.  It has been more than 
three years since her last recurrence of rheumatic fever with 
cardiac manifestations.  Although the AV block has been seen 
on EKG examinations and has been interpreted as a 
manifestation of the rheumatic heart disease, the recent 
examinations have failed to reveal a heart murmur.  The 
veteran has never been found to have an enlarged heart.

Turning to the new criteria, the Board notes that on the most 
recent examination, the examiner was unable to report the 
veteran's workload in metabolic equivalents (METs) at which 
dyspnea, fatigue, angina, dizziness, or syncope occurred 
because orthopedic problems limited the veteran's functional 
capabilities to exert physically and otherwise perform 
activities.  However, that examiner did note, as have other 
recent examiners that the rheumatic heart disease was not 
causing the veteran's shortness of breath, or other 
functional impairment.  Examiners have specifically opined 
that the cardiac disease did not appear to cause shortness of 
breath.  Since the rheumatic heart disease is reportedly not 
causing functional impairment, it follows that the rheumatic 
heart disease would not prevent her from achieving a workload 
of greater than 7 METs without dyspnea, dizziness or syncope.  
There has also been no evidence of cardiac dilation or 
hypertrophy on recent diagnostic studies.  Therefore, the 
veteran does not meet the criteria for a 30 percent 
evaluation under the new criteria.

VA Adjudication Manual, M21-1, Part VI, Chapter 5, paragraph 
11.18f(2) (August 26, 1996) (hereinafter "M21-1, para. 
11.18f(2)") states that "if verified rheumatic heart disease 
has been demonstrated, the effect of subsequent onset of 
hypertensive or arteriosclerotic heart disease which may also 
produce heart muscle changes and congestive failure cannot be 
satisfactorily dissociated from the rheumatic changes."  The 
combined cardiac disability is to be evaluated as one entity 
under the service-connected rheumatic heart disease code.  
Recently, the VA General Counsel has determined that this 
provision of VA Manual M21-1 is substantive and binding on 
the Board.  VAOPGPREC 6-2000 (May 19, 2000).

Following the May 2000 General Counsel opinion, the above-
noted manual provisions were changed in December 2000 to 
require a medical opinion as to whether the effects of 
service-connected rheumatic heart disease and subsequently 
developing arteriosclerotic heart disease can be separated. 
The latter condition is to be rated as part and parcel of the 
former, only if the effects of each cannot be separated.

In this case the veteran has been suspected of having 
ischemic or arteriosclerotic heart disease at times.  These 
suspicions were not expressed with any degree of certainty, 
and were not confirmed by diagnostic studies.  The most 
recent examiner concluded that it was not likely that the 
veteran had arteriosclerotic heart disease.  The weight of 
the evidence appears to be against a finding of current 
ischemia, and the Board will therefore not consider 
evaluating the veteran's disability under the criteria for 
ischemic heart disease.

Recent medical evidence shows that residuals of rheumatic 
fever with rheumatic heart disease and mitral valvulitis 
produce no significant functional impairment. The 
preponderance of the evidence is against the claim for an 
increased evaluation, and the claim is denied.  In this 
regard the evidence is not in equipoise, but is against a 
higher rating.  Thus the benefit of the doubt cannot be 
applied.  38 U.S.C.A. § 5107.

Nor is there evidence in the record that residuals of 
rheumatic fever with rheumatic heart disease and mitral 
valvulitis present exceptional or unusual circumstances to 
warrant referral of the case to the RO to consider the 
assignment of a rating on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(1).  Such circumstances were neither alleged nor 
shown.

Accordingly, a rating higher than 10 percent for residuals of 
rheumatic fever with rheumatic heart disease and mitral 
valvulitis is not warranted.



ORDER

An increased rating for residuals of rheumatic fever with 
rheumatic heart disease and mitral valvulitis is denied.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

